Exhibit 99.2 Contact: Curt Stoelting CEO Pete Nicholson CFO ph: 630-573-7200 RC2 Reports 2008 Fourth Quarter and Full Year Results; Provides Preliminary Outlook for 2009 Oak Brook, IL – February 18, 2009 – RC2 Corporation (NASDAQ:RCRC), today announced its results for the fourth quarter and year ended December 31, 2008 and provided a preliminary outlook for 2009.The Company reported a net loss for the fourth quarter 2008 of $212.4 million, or ($12.32) per diluted share, compared with net income for the fourth quarter 2007 of $0.4 million, or $0.02 per diluted share.The Company reported a net loss for the full year 2008 of $205.8 million, or ($11.82) per diluted share, compared with net income for the full year 2007 of $21.7 million, or $1.05 per diluted share. Excluding non-cash impairment and write-down charges, severance and other related costs, and recall-related items, net income for the fourth quarter 2008 was $7.5 million, or $0.43 per diluted share, compared with net income, excluding recall-related items, for the fourth quarter 2007 of $8.0 million, or $0.42 per diluted share.Excluding non-cash impairment and write-down charges, severance and other related costs, and recall-related and non-recurring items, net income for the full year 2008 was $25.7 million, or $1.46 per diluted share, compared with net income, excluding recall-related items, for the full year 2007 of $39.3 million, or $1.89 per diluted share.As adjusted, diluted earnings per share in 2008 benefited from a lower than normal effective tax rate due to the percentage of taxable income generated in countries with tax rates lower than the United States as well as favorable impacts from discrete tax items.(Refer to attached supplemental consolidated statements of operations as adjusted for non-recurring items.) Net sales for the fourth quarter 2008 decreased by approximately 12% to $121.7 million compared with net sales of $138.6 million for the fourth quarter a year ago.Unfavorable fluctuations in foreign currency exchange rates reduced 2008 fourth quarter consolidated net sales by approximately 5%.Net sales for the full year 2008 decreased approximately 11% to $437.0 million compared with net sales of $489.0 million for the full year 2007. Net sales for the fourth quarter 2008, excluding discontinued product lines, decreased by approximately 10% to $121.0 million compared with net sales, excluding recall-related items and discontinued product lines, of $133.7 million for the fourth quarter a year ago.Net sales for the full year 2008, excluding recall-related items and discontinued product lines, decreased approximately 8% to $434.4 million compared with net sales, excluding recall-related items and discontinued product lines, of $472.4 million for the full year 2007.(Refer to attached supplemental net sales by category excluding discontinued product lines and recall-related items.) Fourth Quarter Results The results for the fourth quarter 2008 were negatively impacted by (a) non-cash charges for impairment to goodwill and other intangible assets of $215.8 million, net of tax, and a write-off of tooling of $1.7 million, net of tax, (b) severance and other non-cash charges of $1.5 million, net of tax, and (c) recall-related items of $0.9 million, net of tax.The net impact of these items was ($12.75) per diluted share in the fourth quarter 2008.The results for the fourth quarter 2007 were negatively impacted by recall-related items of $7.6 million, net of tax, or ($0.40) per diluted share.(Refer to the attached supplemental consolidated statements of operations as adjusted for non-recurring items.) The 2008 fourth quarter gross margin decreased to 38.4% as compared with 44.9% in the prior year fourth quarter.Excluding recall-related items, non-cash tooling write-off and severance, the 2008 fourth quarter gross margin decreased to 40.7% as compared with 45.9% in the prior year fourth quarter, excluding recall-related items, primarily due to less favorable product mix, higher product costs and unfavorable foreign exchange rates which more than offset cost improvement initiatives and price increases.Selling, general and administrative expenses decreased to $43.5million in the fourth quarter 2008 as compared with $48.4millionin the fourth quarter 2007.Excluding severance and other related costs, selling, general and administrative expenses decreased to $41.5 million in the fourth quarter 2008 as compared with $48.4 million in the fourth quarter 2007, due primarily to lower marketing and variable sales costs.The Company reported an operating loss of $253.4 million in the fourth quarter 2008 as compared with operating income of $3.0 million in the fourth quarter 2007.Lower sales volumes resulted in a decline in operating income, excluding the impact of non-recurring items, to $7.8 million during the fourth quarter 2008, from $15.6 million in the year ago period.Primarily driven by favorable currency transaction gains, other income increased to $3.7 million during the fourth quarter 2008, from $0.8 million in the year ago period.(Refer to the attached supplemental consolidated statements of operations as adjusted for non-recurring items.) Full Year Results The results for the year ended December 31, 2008 were negatively impacted by $219.9 million, net of tax, of non-recurring fourth quarter charges previously described, plus items recorded in previous quarters comprised of (a) recall-related items of $9.2 million, net of tax, (b) terminated acquisition costs of $1.0 million, net of tax, and (c) write-off of an investment of $1.4 million, net of tax.The net impact of these items was ($13.28) per diluted share in the year ended December 31, 2008.The results for the year ended December 31, 2007 were negatively impacted by recall-related items of $17.6 million, net of tax, or ($0.84) per diluted share.(Refer to the attached supplemental consolidated statements of operations as adjusted for non-recurring items.) The 2008 full year gross margin increased slightly to 43.9% as compared with 43.8% in the prior year.Excluding non-recurring items, full year 2008 gross margin decreased slightly, primarily due to a less favorable product mix and higher product costs, which were partially offset by cost improvement initiatives and price increases.Selling, general and administrative expenses decreased to $155.9million in the year ended December31, 2008 as compared with $161.6million in the year ended December31, 2007.Selling, general and administrative expenses, excluding severance and other related costs, decreased to $153.9 million in the year ended December 31, 2008, as compared with $161.6 million in the year ended December 31, 2007, due to lower marketing and variable sales costs.The Company reported an operating loss of $238.0 million in the year ended December31, 2008 as compared with operating income of $33.8 million in the year ended December31, 2007.Lower sales volumes resulted in a decline in operating income, excluding the impact of non-recurring items, to $38.6 million during the year ended December 31, 2008, from $62.1 million in the year ended December 31, 2007. 2 Cash and Outstanding Debt As of December 31, 2008 the Company’s cash balances were $32.1 million.The Company’s outstanding debt at December 31, 2008, was $95.1 million, down from $138.1 million at September 30, 2008.During the fourth quarter, the Company entered into a new three-year senior credit facility, which is comprised of a $75.0 million term loan and a $70.0 million revolving line of credit.Principal payments on the term loan commence on March 31, 2009, at $3.75 million per calendar quarter, with the remaining term and revolving line of credit borrowings payable at November 1, 2011.The new credit facility bears interest, at the Company’s option, at base rate or at LIBOR, plus applicable margins, which are based on the Company’s leverage ratio and vary between 2.25% to 3.25% on LIBOR borrowings and 1.25% to 2.25% on base rate borrowings. The applicable margin in effect at the commencement of this facility and throughout the fourth quarter 2008 was 3.00% on LIBOR borrowings and 2.00% on base rate borrowings.As of March 2, 2009 the Company expects to have approximately $50 million of revolving credit borrowing capacity from this senior credit facility which can be used to fund capital expenditures, seasonal working capital needs and other permitted investments.Based on its current leverage ratio, the applicable margin on outstanding loans will reset during the first quarter 2009 to 2.75% on LIBOR borrowings and 1.75% on base rate borrowings. Commentary Curt Stoelting, CEO of RC2 commented, “Fourth quarter sales and profits were negatively impacted by declines in holiday spending, conservative retailer ordering and unfavorable foreign currency exchange translation.For the quarter, our international sales increased in local currencies but, due to unfavorable foreign currency exchange rates, declined by 15% when stated in U.S. dollars.North American net sales from continuing product lines as adjusted for recall-related items declined 7% in the quarter. “Comparable net sales in our mother, infant and toddler products category increased by 3% in the fourth quarter, reflecting an improving sales trend despite the overall economic conditions.In this category, sales increases were generated in infant and toddler safety, gear and feeding products marketed under our The First Years® brand, which were partially offset by sales declines in our infant care and toy product lines.We believe that in 2009 our mother, infant and toddler products category will continue to perform well relative to other consumer product categories. “Comparable net sales in our preschool, youth and adult products category declined 15% in the fourth quarter with softness across all product lines.On the positive side, Thomas & Friends Wooden Railway and John Deere replica toy sales were down only slightly when compared withthe prior year.Additionally, we successfully launched our Learning Curve® Caring Corners® interactive dollhouse product line. Although we were disappointed with our fourth quarter sales results in the preschool, youth and adult products category, holiday retail sell-through met or exceeded our plans in many of our product lines. 3 “We were successful in the fourth quarter at generating positive cash flow from operations, reducing our outstanding debt by approximately $43 million and implementing a meaningful cost reduction plan, which is expected to lower 2009 operating expenses by over $10 million.We remain focused on cost reduction and cash preservation.Despite declines from peak levels, input costs remain at high levels and continue to pressure our product costs and margins.Additionally, we expect unfavorable foreign currency rates to have a negative impact on sales and margins, especially in the first half of 2009.We expect product cost and currency trends to improve in the second half of 2009. “Consistent with our strategic plan, we continue to invest in innovative new products that make parenting easier and more fun for the entire family.Even with difficult economic conditions in 2009, we remain excited about launching our all new Super WHY! product line, expanding our Caring Corners product line and extending our highly successful American Red Cross, Lamaze, John Deere and The First Years product lines.In 2010, we anticipate improved economic conditions and have exciting new product launches planned for Chuggington®, Thomas
